Name: Council Regulation (EEC) No 1357/83 of 25 May 1983 amending Regulation (EEC) No 1055/81 introducing temporary financial aid from the Community to Ireland for pre-movement tuberculin testing and brucellosis blood sampling of cattle
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5 . 83 Official Journal of the European Communities No L 140/3 COUNCIL REGULATION (EEC) No 1357/83 of 25 May 1983 amending Regulation (EEC) No 1055/81 introducing temporary financial aid from the Community to Ireland for pre-movement tuberculin testing and brucellosis blood sampling of cattle THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1055/81 (4) introduced temporary financial aid from the Community to Ireland for pre-movement tuberculin testing and brucellosis blood sampling of cattle ; Whereas it is necessary, in order to make the alloca ­ tion of appropriations clearer, to include all expendi ­ ture on the Community's various measures in the veterinary field in the chapter covering expenditure in the agricultural sector ; Whereas, in order to apply proper financial and mone ­ tary rules and procedures to Community expenditure connected with the implementation of the above measure, the appropriate Articles of Council Regula ­ tion (EEC) No 729/70 of 21 April 1970 on the finan ­ cing of the common agricultural policy (5), as last amended by Regulation (EEC) No 3509/80 (6), and Council Regulation (EEC) No 129/78 of 24 January 1978 on the exchange rates to be applied for the purposes of the common agricultural structures policy Q should be made applicable mutatis mutandis thereto, 1 . Article 1 (3) is replaced by the following : '3 . Community financial aid shall be given for the measure referred to in paragraph 1 .' 2 . Article 2 (2) is replaced by the following : '2 . The estimated amount of aid to be charged to the chapter of the Community budget covering expenditure in the agricultural sector for the dura ­ tion of the measure laid down in paragraph 1 is six million ECU.' 3 . In Article 3 : (a) in paragraph 1 , 'shall be eligible for reimburse ­ ment from the Guidance Section of the Fund' is replaced by 'shall be subsidized by the Commu ­ nity' ; (b) paragraph 2 is replaced by the following : '2 . The Community shall reimburse to Ireland 50 % of the expenditure referred to in paragraph 1 .' 4 . Article 4 (2) is replaced by the following : '2 . Article 7 ( 1 ) of Regulation (EEC) No 729/70 shall apply to Commission decisions on Commu ­ nity financing of this measure .' 5 . The following Article 4a shall be inserted : ' Article4a Regulation (EEC) No 129/78 and Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis. ' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1055/81 is hereby amended as follows : (') OJ No C 299, 16. 11 . 1982, p. 8 . (2) OJ No C 68 , 14 . 3 . 1983 , p. 86 . (3) OJ No C 77, 21 . 3 . 1983, p. 3 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 111 , 23 . 4 . 1981 , p . 4 . Is) OJ No L 94, 28 . 4 . 1970, p . 13 . (6) OJ No L 367, 31 . 12 . 1980 , p . 87. O OJ No L 20 , 25 . 1 . 1978 , p . 16 . No L 140/4 Official Journal of the European Communities 31 . 5 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1983 . For the Council The President I. KIECHLE